— Yesawich, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 1988, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The local unemployment insurance office disqualified claimant from receiving unemployment insurance benefits because of misconduct, namely the photographing, without permission, of the employer’s time card rack which contained coemployee’s names, addresses and hours worked. This conduct was deemed by the employer to represent a serious invasion of its employees’ privacy and a violation of the employer’s rules. On February 9, 1988, the Unemployment Insurance Appeal Board affirmed the Administrative Law Judge’s decision of October 15, 1987 sustaining the local office’s determination and this appeal by claimant followed.
Annexed to claimant’s brief is a handwritten agreement signed December 9, 1987 by claimant, his union and the employer; the agreement is marked "accepted” by an Administrative Law Judge and purportedly disposes of an unfair labor practice charge filed with the .National Labor Relations Board. In addition to providing that the union will withdraw the unfair labor practice charge and for a severance payment, in lieu of litigation, to claimant by the employer, it also states *835that with regard to claimant’s application for unemployment compensation the employer will not contest any appeal that has or may be filed on claimant’s behalf. As this document was never before the Appeal Board, a remittal is necessary to afford it an opportunity to consider what effect, if any, should be given to this agreement (cf., Matter of Briem [Ross], 71 AD2d 752, affd 52 NY2d 842).
Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.